Per Curiam.'
-This suit was instituted in the St. Louis circuit court by plaintiff, to establish, in solemn form, the will of Wm, M. Prevost, who died in 1870. Emelia was a minor. No guardian, ad litem, was appointed for her. Answer was filed by Lackland, Martin & Lackland for all of the defendants. It was filed for defendants by their attorneys. The case was, by consent of parties, February 17th, 1874, referred to Judge Reber, who made a report which was favorable to the plaintiff', on the issues made by the pleadings, and at the June term, 1874, the record shows the appearance of the parties, Emelia by her guardian and the others by their attorneys, and exceptions to the report of Judge Reber overruled, and the report establishing the will confirmed, and judgment accordingly. After various motions, which it is unnecessary to notice, the cause was appealed to the court of appeals where the judgment was reversed, and from that judgment plaintiff has appealed to this court. The errors assigned were, that the judgment was rendered without the appointment of a guardian ad litem, or■ next friend for the minor; that the suit was not defended by any one on behalf of the minor ; that it was irregular to refer the case to a referee, Emelia' being a minor and incapable of consenting to a reference. This court agrees with the court of appeals, that these *85points were all well taken. The opinion of the court of appeals satisfactorily disposes of the questions raised, and its judgment is affirmed.
All concur.